          Case 1:20-cv-00019-SPW Document 36 Filed 01/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


NATIVE ECOSYSTEMS COUNCIL;
 ALLIANCE FOR THE WILD                     Case No. I:20-cv-00019-BLG-SPW
ROCKIES,
                                                      ORDER
       Plaintiffs,

  V.



JOHN MEHLHOFF,State Director;
the BUREAU OF LAND
MANAGEMENT;DAVID
BERNHARDT,Secretary,
DEPARTMENT OF THE INTERIOR,
an agency of the United States,

       Defendants.




        Upon the Plaintiffs' Notice of Withdrawal ofPlaintiffs' Motion for Fees and

Costs(Doc. 35), and for good cause appearing,

        IT IS HEREBY ORDERED that Plaintiffs' Motion for Attorney Fees and

Other Expenses Under the Equal Access to Justice Act(Doc. 22)is DENIED as

moot.
Case 1:20-cv-00019-SPW Document 36 Filed 01/25/21 Page 2 of 2
